DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims and Status of Application 
	Claims 1-21 are pending and under consideration. 
	This Official Action is Final. 	
	Independent claims 1 and 13 remain unchanged.  
	Claims 9 and 21 have been amended to address new matter issues.  

Claim Rejections - 35 USC § 112
The rejection of claims 9 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn as applicant cancels the references to skins.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,362,505 (HSIEH) in view of United States Patent Application Publication No. 20080003339 (SMITH) and Turner, The larger and more exotic the seasoning, the more snacks and starches for adhesion, Food Processing, July 2018 accessed at https://www.foodprocessing.com/articles/2018/salty-savory-snacks-need-starches-for-adhesion/ (TURNER) . 
The claimed invention is directed to a recipe for a coated snack food product. 
Claim 1 recites a coated snack food comprising: 
41 wt % to 51 wt % seeds; and 
49 wt % to 59 wt % edible coating on the seeds by weight of the seeds, 
wherein the edible coating comprises: 13 wt % to 23 wt % potato starch; 12 wt % to 30 wt % flour; 6 wt % to 16 wt % sugar; 0.5 wt % to 7 wt % corn starch; and 0.25 wt % to 5 wt % sea salt.  These amounts relate to the weight of the coated seeds. 
HSIEH teaches at col. 3, lines 10-12 that final polysaccharide coating on the nuts of from about 0.1% to about 5%.  At col. 4, lines 30-35, the total amount of sucrose applied to the polysaccharide-coated nuts is typically, on a dry basis, from about 20% to about 80%.  Thus, even when including the polysaccharide coating, this encompasses the claimed snack food having 41 to 51% seeds and 49 to 59% edible coating. 
HSIEH teaches multiple coatings  are optional (col. 2, lines 50-68 and col. 6, lines 40-42). 
HSIEH does teach the use of maize (i.e., corn), rice, tapioca, potato starch-containing substances in the polysaccharide coating at col. 3, lines 1-5. 
HSIEH also teaches a sugar coating at col. 4, lines 15-20. 
HSIEH teaches at col. 5, lines 3-15 that the coating is crunchy and at col. 3, lines 1-4. HSIEH teaches that maize (i.e., corn), rice and tapioca starch/flour can be used. It would have been obvious to tapioca and rice flours as these contain rice and tapioca starches and could serves the polysaccharide coating. 
The starches are part of a film-forming polysaccharide forms a coating around the nuts thereby adhering the nut skins to the nuts (col. 2, lines 50-55). The aqueous solution contains from about 0.5% to about 30% by weight of the film-forming polysaccharide (col. 3, lines 5-10). The film-forming polysaccharide provides a durable coating around the individual nuts. This durable coating encases and therefore adheres the nut skins to or around the individual nuts. These encased nut skins are then able to withstand shear mixing and remain adhered to the nuts (col. 3, lines 63-68). The crystalline-amorphous sucrose coating formed exhibits improved texture characteristics. This coating is durable and crunchy but not excessively hard or brittle.  It is believed that the two substantially continuous systems are intermeshed. 
HSIEH teaches at col. 6, lines 38-58 that the sucrose coating step comprises preferably a plurality of sucrose coating steps, more preferably at least about 4 sucrose coating steps. This is done to achieve a certain final amount of sucrose coating (e.g., 1/32 inch), coating texture will improve (e.g., crunchiness, reduced grainy texture, durability without excessive hardness) with each repetition of the sucrose coating step up to about 8 such repetitions.
Thus, it would have been obvious to vary the amount of potato starch and corn starch based on the level of adhesion needed. It would have to vary the amount of sucrose in the coating based on the desired thickness of coating which as taught by HSIEH impacts the texture and how hard the coated snack product becomes. 
The above-identified references do not teach the use of sea salt.
However, SMITH teaches a sea salt, having a mean particle size less than about 20 microns, for flavoring a food product, enhancing or potentiating flavor, and/or reducing the amount of dietary sodium [0037].
It would have been obvious to modify the above-identified references to incorporate the sea salt, as SMITH teaches it can flavor a food product and enhance or potentiate flavor while also reducing the amount of dietary sodium. Moreover, it would have been obvious to vary the amount of salt to achieve a desired taste.
Neither HSIEH nor SMITH teach a first layer of tacking solution and at least first layer of a dry powder, the first layer of dry powder, the at least first layer of tacking solution adhering the at least first layer of dry powder to the seeds.
TURNER teaches that a tack coating works for multiple snack substrates, including beef jerky, granola clusters, chicken wings, trail mix and more traditional snack foods like pretzels, chips and nuts, with slight adjustments to the amount of coating applied or application method utilized .  Maltodextrins (i.e., a powder) in general are very good at building solids in tack coatings. In addition, any one percent of maltodextrin added to the water-based coating formula is one less percent of water that needs to be dried. This can help shorten processing times to increase manufacturing efficiencies as well as minimize the chance that water would migrate into the snack, causing sogginess or other textural issues (see first paragraph, pg. 2).
	Thus, it would have been obvious to one skilled in the art to add a tacking solution with a maltodextrins powder to a snack product of the references above to help shorten processing times to increase manufacturing efficiencies as well as minimize the chance that water would migrate into the snack, causing sogginess or other textural issues. 

As to the claimed amounts, generally, differences in amounts (i.e., especially for recipes), concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
The applicant is also respectfully reminded that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).

Claim 2 recites that the flour is one or more of rice flour and tapioca flour, and wherein the coating is crunchy. Claim 3 recites that the edible coating further comprises 11 wt % to 21 wt % rice flour and 1 wt % to 9 wt % tapioca flour be weight of coated seeds.
HSIEH teaches at col. 5, lines 3-15 that the coating is crunchy and at col. 3, lines 1-4 it is taught that rice and tapioca starch/flour can be used. It would have been obvious to use tapioca and rice flours as these contain rice and tapioca starches and could serves the polysaccharide coating.  Moreover, it would have been obvious to vary the amount of such starches based on the desire level of crunchiness. As to the claimed amounts, generally, differences in amounts (i.e., especially for recipes), concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").


Claim 4 recites that the composition has a thickness of the edible coating is 0.020 in. to 0.165 in.
HSIEH teaches that a coating of 1/32 (i.e., 0.03125 inches) to 1/8 inches (i.e., 0.125 inches) can be obtained (col. 7, lines 5-10). This falls within the claimed range of thickness. 

Claim 5 recites that the thickness of the edible coating on an individual seed has a maximum standard deviation of 0.015 inches throughout the edible coating.
HSIEH teaches at col. 6, lines 38-58 that the sucrose coating step comprises a plurality of sucrose coating steps, more preferably at least about 4 sucrose coating steps. This is done to achieve a certain final amount of sucrose coating (e.g., 1/32 inch), coating texture will improve (e.g., crunchiness, reduced grainy texture, durability without excessive hardness) with each repetition of the sucrose coating step up to about 8 such repetitions. Increased repetitions of the sucrose coating step to achieve a given amount of sucrose coating will not, however, reduce process times. Thus, it would have been obvious to one skilled on the art to repeat coating steps to obtain individual pieces having a maximum standard deviation of 0.015 inches throughout the edible coating, as HSIEH teaches it is important to obtain coatings of the same size and that this can be done with multiple coatings. 

 Claim 6 recites a seasoned coating.
HSIEH teaches additional seasonings and flavors can be added (col. 4, lines 15-20). 

Claim 7 recites that a weight percent of total fat does not exceed about 25% of the total weight of the coated snack food.
HSIEH does NOT teach the addition of fat in the coating.  Thus, the amount would not “exceed about 25%”, as claimed. 


Claim 8 recites that a weight percent of saturated fat does not exceed about 4% of a total weight of the coated snack food.
As to claims 7-8, HSIEH does not teach the addition of fat for any of the coatings.

Claim 9 recites that the seeds have been blanched. 
HSIEH does not teach removing skins but SMITH teaches the use of planters peanuts in [0022] and [0067].  It would have been obvious to use peanuts with or without skins as the skin can be an undesirable covering to some and it is taught that such peanuts are known snacks. 

Claim 10 recites a coated snack food prepared by a process comprising:

(a)    providing seeds;

(b)    roasting the seeds in oil;

(c)    after roasting the seeds in oil, adding the seeds to a continuous breader having a rotating drum that provides limited tumbling of the seeds within the drum, with the rotation of the drum providing centrifugal force that limits tumbling of the seeds;

(d)    spraying a tacking solution comprising water and sugar onto the seeds in the continuous breader to wet the seeds;

(e)    thereafter adding a dry powder comprising potato starch, flour, sugar, corn starch, and sea salt and to provide a coating layer on the seeds;

(f)    optionally repeating steps (d) and (e) to provide one or more additional coating layers until a desired total coating thickness is achieved;

(g)    removing the wet, coated seeds from the continuous breader;
(h) baking the wet, coated seeds in an oven to make the coating crunchy while evaporating water therefrom so that the coating has a_hardness of at least 20 kg when analyzed for texture, and wherein the coating comprises 13 wt% to 23 wt% potato starch, 12 wt% to 30 wt% flour, 6 wt% to 16 wt% sugar, 0,5 wt% to 7 wt% corn starch, and 0.25 wt% to 5 wt% sea salt, by weight of the coated seeds;

(j)    (i) cooling the cooked, coated seeds;

(k)    (j) applying oil to the cooked, coated seeds;

(l)    (k) tumbling the cooked, coated seeds; and

(m)    optionally applying seasoning to the cooked, coated seeds to provide the coated snack food.
Claims 10 is directed to a coated snack prepared by a process involving 13 steps (i.e., (a)-(m). Claim 10 has also been amended to recite a tacking solution and layer of a dry powder.   The tacking solution adheres the dry powder to the seeds. 
As to the product by process recitations, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
It is noted that some of the process steps impact the seed.  
Step (b) roasts seeds in oil. This cooks the seed but there is no indication how much oil is present after tumbling, if any. Thus, oil is not an ingredient until step (k) see below.   HSIEH teaches that the nuts are heated/cooked in a nut roaster at (col. 5, lines 24-30). 
Step (d) provides a solution of water and sugar.  In that an aqueous solution is sprayed on the seeds, this is further indication that the coating does not contain oil. HSIEH teaches a coated nut (col. 2, lines 53-60), wherein the nut is coated with a modified starch and sucrose (col. 3, lines 1-3 and col. 4, lines 14-20). The total amount of sucrose applied is 20 to 80% of the nut (col. 4, lines 30-35). The total amount of modified starch on the nut would be 0.1 to 5.0% (col. 3, lines 5-12). 
Thus, HSIEH teaches a coated snack food with the same ingredients. The coated snack food would the same properties such as density.  

Step (e) applies a dry powder.  SMITH does teach the addition sea salt [0037] and seasonings [0035].  As noted above, SMITH teaches a sea salt, having a mean particle size less than about 20 microns, for flavoring a food product, enhancing or potentiating flavor, and/or reducing the amount of dietary sodium.
It would have been obvious to modify the above-identified references to incorporate the sea salt of SMITH, as SMITH teaches it can flavor a food product and enhance or potentiate flavor while also reducing the amount of dietary sodium. Moreover, it would have been obvious to vary the amount of salt to achieve a desired taste.
Steps (d) and (e) are repeated based on desired thickness of the coating. HSIEH does teach that the size of the coating can vary. At col. 7, lines 5-15, it is taught that the number of sucrose coating steps should be sufficient to obtain the desired coating thickness (normally 1/32 to inches) while minimizing the formation of small hard confectionery pieces (rather than a coating on the nuts) and sufficient to obtain the textural hard ness corresponding to the amount of crunch desired. Too few sucrose coating steps for a particular coating thickness can result in undesirable formation of small hard confectionery pieces. Thus, it would have been obvious to the thickness of the coating. 
Step (h) bakes the seed. This results in a cooked seed with a certain hardness.   HSIEH teaches that the nuts are heated/cooked in a nut roaster at col. 5, lines 24-30).  It would have been obvious to bake the seed to a desired doneness based on taste and texture. At col. 7, lines 54-63, the skins are included. HSIEH teaches that when peanuts are utilized, the skins contribute a red hue to the coating by the leaching of some of the pigment from the skins into the syrup during coating and by providing a reddish/brown background under the confectionery coating and also a woody and somewhat bitter characteristic flavor. Furthermore, the skins help provide a base on which the polysaccharide coating and the crystalline-amorphous sucrose coating better adhere than the oily surface of a blanched nut (especially during heating). HSIEH does teach the use of maize (i.e., corn), rice, tapioca, potato starch-containing substances in the polysaccharide coating at col. 3, lines 1-5. 
HSIEH also teaches a sugar coating at col. 4, lines 15-20. 
HSIEH teaches at col. 5, lines 3-15 that the coating is crunchy and at col. 3, lines 1-4 HSIEH teaches that maize (i.e., corn), rice and tapioca starch/flour can be used. It would have been obvious to tapioca and rice flours as these contain rice and tapioca starches and could serves the polysaccharide coating. 
The starches are part of a film-forming polysaccharide forms a coating around the nuts thereby adhering the nut skins to the nuts (col. 2, lines 50-55). The aqueous solution contains from about 0.5% to about 30% by weight of the film-forming polysaccharide (col. 3, lines 5-10). The film-forming polysaccharide provides a durable coating around the individual nuts. This durable coating encases and therefore adheres the nut skins to or around the individual nuts. These encased nut skins are then able to withstand shear mixing and remain adhered to the nuts (col. 3, lines 63-68). The crystalline-amorphous sucrose coating formed exhibits improved texture characteristics. This coating is durable and crunchy but not excessively hard or brittle.  It is believed that the two substantially continuous systems are intermeshed. 
HSIEH teaches at col. 6, lines 38-58 that the sucrose coating step comprises a plurality of sucrose coating steps, more preferably at least about 4 sucrose coating steps. This is done to achieve a certain final amount of sucrose coating (e.g., 1/32 inch), coating texture will improve (e.g., crunchiness, reduced grainy texture, durability without excessive hardness) with each repetition of the sucrose coating step up to about 8 such repetitions.
Thus, it would have been obvious to vary the amount of potato starch and corn starch based on the level of adhesion needed. It would have to vary the amount of sucrose in the coating based on the desired thickness of coating which as taught by HSIEH impacts the texture and how hard the coated snack product becomes.  The above-identified references do not teach the use of sea salt. However, SMITH teaches a sea salt, having a mean particle size less than about 20 microns, for flavoring a food product, enhancing or potentiating flavor, and/or reducing the amount of dietary sodium [0037]. It would have been obvious to modify the above-identified references to incorporate the sea salt of SMITH, as SMITH teaches it can flavor a food product and enhance or potentiate flavor while also reducing the amount of dietary sodium. Moreover, it would have been obvious to vary the amount of salt to achieve a desired taste. As to the claimed amounts, generally, differences in amounts (i.e., especially for recipes), concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Step (j) applies oil to the seed. HSIEH teaches that the nuts are heated/cooked in a nut roaster at col. 5, lines 24-30).   This nuts have an oily surface as established (col. 8, lines 60-65).  How the oil is applied/results on the surface of the nuts is a product by process recitation as discussed above. 
It would have been obvious to modify the above-identified references to incorporate the sea salt of SMITH, as SMITH teaches it can flavor a food product and enhance or potentiate flavor while also reducing the amount of dietary sodium. Moreover, it would have been obvious to vary the amount of salt to achieve a desired taste.
 The claims do not indicate any final amounts, percentages or ratios of ingredients in the final product.   
Neither HSIEH nor SMITH teach a first layer of tacking solution and at least first layer of a dry powder, the first layer of dry powder, the at least first layer of tacking solution adhering the at least first layer of dry powder to the seeds.
TURNER teaches that a tack coating works for multiple snack substrates, including beef jerky, granola clusters, chicken wings, trail mix and more traditional snack foods like pretzels, chips and nuts, with slight adjustments to the amount of coating applied or application method utilized .  Maltodextrins (i.e., a powder) in general are very good at building solids in tack coatings. In addition, any one percent of maltodextrin added to the water-based coating formula is one less percent of water that needs to be dried. This can help shorten processing times to increase manufacturing efficiencies as well as minimize the chance that water would migrate into the snack, causing sogginess or other textural issues (see first paragraph, pg. 2).
	Thus, it would have been obvious to one skilled in the art to add a tacking solution with a maltodextrins powder to a snack product of the references above to help shorten processing times to increase manufacturing efficiencies as well as minimize the chance that water would migrate into the snack, causing sogginess or other textural issues. 


Claim 11 recites a yield loss of coated, cooked seeds, due to malformation, splits, and marriages, is less than 1%. However, this is a process recitation that does not result in a difference in a structural difference.  It would have been obvious to bake the seed to a desired doneness based on taste and texture.


Claim 12 recites the coated seeds reside in the oven for less than about 10 minutes.  However, this is a process recitation that does not result in a difference in a structural difference.  It would have been obvious to bake the seed to a desired doneness based on taste and texture.

As to claim 13, claim 13 recites that the oven is a modular rotary oven. However, this is a process recitation that does not result in a structural difference. 

It is noted that claim 14 recites a tacking solution with 44% sugar and 11% potato starch (i.e., a 4:1 ratio).  Again, not final amounts, percentages of ratios of ingredients are provided for the claimed coated snack food.  However, it is noted that the lower amounts of sucrose and modified starch (i.e. 20 to 80% sucrose and modified potato starch of 0.1 to 5.0% (col. 3, lines 5-12) would be in a 4:1 ratio.

As to claim 15, the tacking solution is added in unequal amounts.  However, again, the manner in which the solution is applied is a process limitation which does not result in a in a structural difference.

As to claim 16, the method further comprises spinning the coated seeds rounding drum from about 8 minutes to about 10 minutes. However, this is a process recitation that does not result in a in a structural difference.

As to claims 17 and 18, the density of the seed would vary based on the type of seed (not specified in claim 17 and 18) and desired level of crispiness and texture of the seed. 

Claim 19 recites that the at least first layer of tacking solution comprises 40 wt% to 50 wt% of the tacking solution of water and 40 wt% to 50 wt% of the tacking solution of sugar.

Claim 20 recites that the at least first layer of tacking solution further comprises less than 20 wt% the tacking solution of starch.
As to claims 19 and 20, HSIEH and SMITH do not teach tacking solutions. 
TURNER teaches that a tack coating works for multiple snack substrates, including beef jerky, granola clusters, chicken wings, trail mix and more traditional snack foods like pretzels, chips and nuts, with slight adjustments to the amount of coating applied or application method utilized .  Maltodextrins (i.e., a powder) in general are very good at building solids in tack coatings. In addition, any one percent of maltodextrin added to the water-based coating formula is one less percent of water that needs to be dried. This can help shorten processing times to increase manufacturing efficiencies as well as minimize the chance that water would migrate into the snack, causing sogginess or other textural issues. In addition, any one percent of maltodextrin added to the water-based coating formula is one less percent of water that needs to be dried. This can help shorten processing times to increase manufacturing efficiencies as well as minimize the chance that water would migrate into the snack, causing sogginess or other textural issues.  Moreover, bakery & snack team-global applications, the selection of starch and starch derivatives depends on the type of snack being produced. Maltodextrin improves seasoning adhesion for sheeted snacks such as crackers and chips. (see page 2).  It would have been obvious to vary the amount of tacking solution and starches/sugars based on the desired snack characteristics such as textural.   The actual manner in which the solution and sugar/starch applied is a process recitation that does not change the structure of the product. 
Thus, it would have been obvious to one skilled in the art to add a tacking solution with a maltodextrins powder to a snack product of the references above to help shorten processing times to increase manufacturing efficiencies as well as minimize the chance that water would migrate into the snack, causing sogginess or other textural issues. 

Claim 21 recites that the seeds have been blanched. 
HSIEH does not teach removing skins but SMITH teaches the use of planters peanuts in [0022] and [0067].  It would have been obvious to use peanuts with or without skins as the skin can be an undesirable covering to some and it is taught that such peanuts are known snacks. 



Response to Arguments
Applicant's arguments May 26, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the coating of Hsieh is not a tacking solution adhering a dry powder to seeds as claimed. Rather, the sucrose coating is independent of the film-forming polysaccharide and does not need a separate tacking 
  Applicant argues that there is no teaching or suggestion to use sea salt in an edible coating as claimed. 
However, SMITH teaches a sea salt, having a mean particle size less than about 20 microns, for flavoring a food product, enhancing or potentiating flavor, and/or reducing the amount of dietary sodium [0037].
It would have been obvious to incorporate sea salt, as SMITH teaches it can flavor a food product and enhance or potentiate flavor while also reducing the amount of dietary sodium. Moreover, it would have been obvious to vary the amount of salt to achieve a desired taste.
The applicant argues that the coating of Hsieh is not a tacking solution adhering a dry powder to seeds as claimed. Rather, the sucrose coating is independent of the film-forming polysaccharide and does not need a separate tacking solution
However, applicant is reminded that the claimed invention is a product. Patentability is based on the structure of the product. Nevertheless, it is noted that applicant own product by process claim (see claim 10) utilizes a tacking solution that comprises water and sugar in step (d). Thus, the application of a solution with water and sugar is used by HSIEH and the process of applicants.  HSIEH does not exclude additional powders being added.  Moreover, it is noted that the rejection is based on HSIEH, SMITH and TURNER.  SMITH teaches in [0035] that not only is there a first seasoning but also a second seasoning component that includes salt, nutrients, coloring, flavoring, anti-caking agents, bulking agents, other functional ingredients, and other flavorings and seasonings as needed.  TURNER teaches that a tack coating works for multiple snack substrates, including beef jerky, granola clusters, chicken wings, trail mix and more traditional snack foods like pretzels, chips and nuts, with slight adjustments to the amount of coating applied or application method utilized .  Maltodextrins (i.e., a powder) in general are very good at building solids in tack coatings (see first paragraph, pg. 2).  Thus, both SMITH and TURNER teach adding additional ingredients after a tacking/sugar solution that would result in a coating layer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The applicant argues that because the two products of the prior art are very different that the amount of sugar in each is important. In Hsieh, the sucrose coating is the primary ingredient to form the coating and a tacking solution is not needed. In contrast, it is argued that the present invention utilizes sugar in the tacking solution to adhere a dry powder to the seeds. 
	However, both the claimed invention and HSIEH include sugar in the coating. HSIEH teaches that the amount of sugar added control the crunchiness of the coating (col. 7, lines 50-55).  Moreover, as acknowledged by applicant, the amount sugar determines the sweetness of the product.  In this regard, the amount of sugar is a result effective variable in which it would have been obvious to one skilled in the art to optimize the amount in the coating to control the level of crunchiness AND sweetness. 
	It must also be noted that the amount of sugar in the coating of HSIEH can vary greatly.  At col. 4, lines 30-35, the total amount of sucrose applied to the polysaccharide-coated nuts is “typically”, on a dry basis, from about 20% to about 80%.  Thus, this amount is merely a preference. This is further supported at col. 5, lines 37-42 that the amount of coating can vary from one coating to a maximum number of 30 coatings.  It would have been obvious to one skilled in the art that the amount of sugar would vary based on the number of coatings. 
Additionally, TURNER teaches that a tack coating works for multiple snack substrates, including beef jerky, granola clusters, chicken wings, trail mix and more traditional snack foods like pretzels, chips and nuts, with slight adjustments to the amount of coating applied or application method utilized .  Maltodextrins (i.e., a powder) in general are very good at building solids in tack coatings. In addition, any one percent of maltodextrin added to the water-based coating formula is one less percent of water that needs to be dried. This can help shorten processing times to increase manufacturing efficiencies as well as minimize the chance that water would migrate into the snack, causing sogginess or other textural issues. In addition, any one percent of maltodextrin added to the water-based coating formula is one less percent of water that needs to be dried. This can help shorten processing times to increase manufacturing efficiencies as well as minimize the chance that water would migrate into the snack, causing sogginess or other textural issues.  Moreover, bakery & snack team-global applications, the selection of starch and starch derivatives depends on the type of snack being produced. Maltodextrin improves seasoning adhesion for sheeted snacks such as crackers and chips. (see page 2).  It would have been obvious to vary the amount of tacking solution and starches/sugars based on the desired snack characteristics such as textural.   The actual manner in which the solution and sugar/starch applied is a process recitation that does not change the structure of the product. 
As to claims 9 and 21, the applicant argues that HSIEH teaches away from removing the skins. However, the claims make not mention of removing skins.  Moreover, a review of the application that shows that the removal of skins is only mentioned in claim 9 and paragraph [0030] of this application. However, the skin is only mentioned in terms adding back “any pieces or skins” that have broken off.  There is no mention of removing all of the skin.   The removal of peanut skins as claimed is new matter. 


Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
	/DONALD R SPAMER/               Primary Examiner, Art Unit 1799